Citation Nr: 1011713	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  05-24 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to November 20, 
2003, for the grant of total disability for individual 
unemployability (TDIU).

2.  Entitlement to an effective date prior to November 20, 
2003, for the grant of an increased evaluation of 70 percent 
for bilateral decreased visual acuity with bilateral scotomas 
and glaucoma (eye disability).

3.  Entitlement to an effective date prior to November 20, 
2003, for the grant of an increased evaluation of 30 percent 
for residuals of head trauma with headaches (head 
disability).

4.  Entitlement to an evaluation in excess of 70 percent for 
an eye disability.

5.  Entitlement to an evaluation in excess of 30 percent for 
a head disability.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to March 
1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The issues of the current evaluations for the eye disability 
and for the head disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's claim of entitlement to TDIU benefits and 
for increased evaluations for an eye disability and a head 
disability was received on November 20, 2003.

2.  At the time of the Veteran's November 20, 2003, claim, he 
had a combined 40 percent disability rating. 
 
3.  It was not factually ascertainable during the year prior 
to November 20, 2003, that the Veteran became unemployable 
due to his service-connected disabilities.

4.  It was not factually ascertainable during the year prior 
to November 20, 2003, that the Veteran's service-connected 
eye disability underwent an increase in severity, as there is 
no evidence that the Veteran sought treatment for this 
disability.

5.  It was not factually ascertainable during the year prior 
to November 20, 2003, that the Veteran's service-connected 
head disability underwent an increase in severity, as there 
is no evidence that the Veteran sought treatment for this 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 20, 
2003, for the award of TDIU have not been met. 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2009). 

2.  The criteria for an effective date prior to November 20, 
2003, for the grant of an increased evaluation of 70 percent 
for bilateral decreased visual acuity with bilateral scotomas 
and glaucoma have not been met. 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2009).

3.  The criteria for an effective date prior to November 20, 
2003, for the grant of an increased evaluation of 30 percent 
for residuals of head trauma with headaches have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

1.  Notify

In cases such as this, where an increased disability rating 
and effective date have been assigned, the claim has been 
more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The appellant bears the burden of demonstrating any 
prejudice from defective notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet.App. 128 
(2008).  That burden has not been met in this case.

2.  Assist

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
has obtained and the Veteran has submitted VA and private 
treatment records.  The Veteran was afforded a VA medical 
examination.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.

Effective Dates

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  The effective date rules for increased compensation 
claims apply to TDIU claims.  Hurd v. West, 13 Vet. App. 449, 
451 (2000). 
 
Specifically with regard to claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

1.  TDIU
 
A TDIU may be assigned, where the schedular rating is less 
than total, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a 
substantially-gainful occupation as a result of service- 
connected disability, provided that, if there is only 1 such 
disability, it shall be ratable at 60 percent or more, and 
that, if there are 2 or more disabilities, there shall be at 
least 1 disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  A TDIU rating may also be assigned on 
an extra-schedular basis, pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b), for Veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a). 
 
The Board notes initially that the actual date of the claim 
for a TDIU is not in dispute.  Neither the Veteran nor his 
representative has identified any prior claim.  There is no 
evidence in the record, prior to the formal claim received by 
the RO on November 20, 2003, that indicates any intent on the 
part of the Veteran to apply for TDIU, or that in any way 
specifically identifies "the benefit sought."  While the 
Veteran was already service-connected for an eye disability 
and a head disability, none of his correspondences regarding 
those disabilities ever suggested that he considered them to 
have an effect on his employability.
 
In Brannon v. West, 12 Vet. App. 32 (1998), the United States 
Court of Appeals for Veterans Claims observed that while the 
Board must interpret an appellant's submissions broadly, the 
Board is not required to conjure up issues that were not 
raised by the appellant.  The Court has held that an 
appellant must have asserted the claim expressly or 
impliedly.  See Isenbart v. Brown, 7 Vet. App. 537, 540-41 
(1995).  The Board is unable to identify any statement or 
assertion made by the Veteran prior to November 20, 2003, the 
currently assigned effective date, which indicates the 
Veteran's belief that his service-connected disabilities 
rendered him unemployable. Thus, November 20, 2003, is the 
appropriate date of claim. 
 
The determination of the date of filing of a claim for TDIU 
does not end the Board's inquiry, however.  As set out above, 
if an increase in disability occurred within one year prior 
to the date of claim, the increase is effective as of the 
date the increase was "factually ascertainable."  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400 (o)(1)(2).  
Therefore, the Board must review the evidence of record in 
order to determine whether an ascertainable increase in 
disability occurred during the period from November 20, 2002, 
to November 20, 2003. 
 
The Board notes that, prior to November 20, 2003, the Veteran 
had service-connected disabilities of a right eye disability, 
rated 30 percent disabling, and a head disability, rated 10 
percent disabling, for a combined rating of 40 percent. Thus, 
the Veteran did not have a combined rating of 70 percent or 
more.  As such, a TDIU prior to November 20, 2003, is not 
warranted on a schedular basis. 
 
Moreover, while VA outpatient treatment records dated in 2002 
and 2003 are of record, they do not reflect that the Veteran 
was totally unemployable and do not relate to the Veteran's 
service-connected disabilities.  Thus, the Board finds that 
it is not factually ascertainable in the one-year period 
prior to November 20, 2003, that the Veteran became 
unemployable due to his service-connected disabilities.
 
As the preponderance of the evidence is against the claim for 
an earlier effective date for the granting of TDIU, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

2.  Eye Disability and Head Disability

The Board notes initially that the actual date of the claim 
for increased evaluation for an eye disability and a head 
disability is not in dispute.  The Veteran was originally 
service-connected for both disabilities in April 1977, 
effective March 8, 1977.  The Veteran did not disagree with 
this decision and it became final.  A claim for increased 
evaluations was denied in an August 1982 rating decision.  
The Veteran disagreed with that decision and a statement of 
the case (SOC) was issued in October 1982.  The Veteran did 
not timely file a substantive appeal.  

The next correspondence from the Veteran was dated March 1984 
and was properly treated as a claim for an increase, which 
was denied in May 1984.  In August 1984 the Veteran disagreed 
with that decision and an SOC was issued in September 1984.  
The Veteran did not timely file a substantive appeal.  

The next correspondence from the Veteran was received in 
April 1990 and was properly treated as a claim for an 
increase, which was denied in July 1990.  The Veteran did not 
disagree with this decision and it became final.  The next 
correspondence from the Veteran was received in December 1992 
and was properly treated as a claim for an increase.  The 
Veteran was asked to submit medical evidence supporting the 
claim, and when he failed to do so, the claim was denied in 
April 1993.  The Veteran did not disagree with this decision 
and it became final.  The next correspondence from the 
Veteran was received in June 1994 and was properly treated as 
a claim for an increase.  A September 1995 rating decision 
granted increased evaluations effective July 30, 1995, the 
date of the claim.  The Veteran did not disagree with this 
decision and it became final.  

The next correspondence from the Veteran was received by VA 
on November 20, 2003.
 
In Brannon v. West, supra, United States Court of Appeals for 
Veterans Claims observed that while the Board must interpret 
an appellant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the appellant.  
Given the fact that the prior claims were not timely 
disagreed with or appealed, and the fact that no 
correspondence was received by VA between the September 
1995 decision and the November 20, 2003, statement, the Board 
finds that November 20, 2003, is the appropriate date of 
claim. 
 
The determination of the date of filing of a claim for 
increased ratings does not end the Board's inquiry, however.  
As set out above, if an increase in disability occurred 
within one year prior to the date of claim, the increase is 
effective as of the date the increase was "factually 
ascertainable."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400 
(o)(1)(2).  Therefore, the Board must review the evidence of 
record in order to determine whether an ascertainable 
increase in disability occurred during the period from 
November 20, 2002, to November 20, 2003. 

VA outpatient treatment records dated in 2002 and 2003 are of 
record, however, they do not relate to the Veteran's service-
connected eye or head disability.  Instead, these records 
show that the Veteran did not attend a couple of different 
scheduled appointments and that he was seen on one occasion 
for his hypertension and diabetes mellitus.  Thus, the Board 
finds that it is not factually ascertainable in the one-year 
period prior to November 20, 2003, that the Veteran's eye 
disability or head disability underwent an increase in 
severity
 
As the preponderance of the evidence is against the claim for 
an earlier effective date for the grant of an increased 
evaluation of 70 percent for the eye disability and of an 
increased evaluation of 30 percent for a head disability, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001). 


ORDER

The claim for an effective date prior to November 20, 2003, 
for TDIU is denied.

The claim for an effective date prior to November 20, 2003, 
for the grant of an increased evaluation of 70 percent for 
bilateral decreased visual acuity with bilateral scotomas and 
glaucoma is denied.

The claim for an effective date prior to November 20, 2003, 
for the grant of an increased evaluation of 30 percent for 
residuals of head trauma with headaches is denied.


REMAND

The Veteran was last afforded a VA examination for his eye 
disability in May 2004 and for his head disability in 
February 2004.  This is approximately six years ago, too long 
ago to reasonably assume that these examinations reflect the 
current state of the Veteran's disabilities.  Hence, more 
contemporaneous VA examinations, with findings responsive to 
the applicable rating criteria, are needed to properly 
evaluate the disability.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the Veteran with a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one) and Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too 
remote for rating purposes cannot be considered 
"contemporaneous").

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine current 
severity of his eye disability.  The 
entire claims file must be made 
available to the VA examiner.  
Pertinent documents should be reviewed, 
including service treatment records, VA 
and private treatments records, and the 
statements of the Veteran.  The 
examiner should conduct a complete 
history and physical.  Examination of 
visual acuity must include the central 
uncorrected and its equivalent 
corrected visual acuity for distance 
and near vision using Snellen's test 
type or its equivalent.  Describe the 
effects of the condition(s) on the 
Veteran's usual occupation and daily 
activities.

All necessary diagnostic testing should 
be conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

2.  Schedule the Veteran for a VA 
examination to determine current 
severity of residuals of head trauma 
with headaches.  The entire claims file 
must be made available to the VA 
examiner.  Pertinent documents should be 
reviewed, including service treatment 
records, VA and private treatments 
records, and the statements of the 
Veteran.  The examiner should conduct a 
complete history and physical.  The 
examiner must specifically state whether 
the Veteran has any dementia due to the 
head trauma.  Describe in detail 
specific motor and sensory impairment, 
quantifying as much as possible.  
Describe the effects of the condition(s) 
on the Veteran's usual occupation and 
daily activities. 

All necessary diagnostic testing should 
be conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  After completing the above action, 
the claims should be readjudicated.  If 
the claims remain denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


